DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated June 16, 2022 directed to the Non-Final Office Action dated March 21, 2022.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cucinotta, US 2011/0264572 A1 (hereinafter Cucinotta) in view of Rowe et al., US 2008/0318671 A1 (hereinafter Rowe).

Regarding Claim 1 (Previously Presented):  Cucinotta discloses a system comprising:
a processor (Cucinotta, a validation station 104 such as is shown in the figure can include a computer device such as a standard personal computer 216; the computer 216 can include a processor [0059]); and
a memory device that stores a plurality of instructions that, when executed by the processor (Cucinotta, a validation station 104 such as is shown in the figure can include a computer device such as a standard personal computer 216; the computer device can have access to software allowing the computer to provide, perform, and/or execute various remote validation station functions as described herein; the software, or computer program product, can be embedded in a computer-readable medium as known in the art, which can take any of a number of various forms including, but not limited to, a hard disk, floppy disk, CD-ROM, flash memory, optical disk, DVD, carrier signal, or other such media; the computer 216 can include ... memory, hard disk [0059]) responsive to an occurrence of a ticket voucher redemption event (Cucinotta, a user wishing to engage in a transaction and/or obtain a service using the system will visit a remote terminal; the user can select the service to be provided, such as by selecting from a menu displayed on a display screen; in other embodiments, the user may select a service by simply inserting an appropriate object, such as a credit card, check, or cash into the machine, which can determine the type and/or validity of the object, and can determine relevant services that can be provided to the user based on the inserted object [0064]), cause the processor to:
identify a user associated with a ticket voucher (Cucinotta, the user can provide the validation station with any appropriate identifying articles or information useful in authenticating the identity of the user 312 as discussed herein, such as a driver's license, social security number, and/or passport [0065]) issued by a ticket voucher system associated with a gaming establishment (Cucinotta, if a remote terminal is located in a casino then the terminal might contain a receiving device capable of accepting chips, slot tickets, or other "currency" of that casino [0056]), 
determine, based on data received from the ticket voucher system, a first amount of funds associated with the ticket voucher (Cucinotta, the validation station 104 also can be in communication with a central data system 226, such as may be controlled by, or accessed through, a central server 202 (in this embodiment) or any other master or central control and/or networking system, or any appropriate processing or routing device; a central data system 226, which can include a single data storage device or multiple storage devices, can be used to store data relevant to various transactions conducted across the overall system, including but not limited to customer data, voucher data, amount information, terminal data, validation station data, and any other appropriate data [0061]),
determine, based on the first amount of funds associated with the ticket voucher, a second amount of funds (Cucinotta, in some embodiments, a user may choose to receive multiple vouchers, which can be of different forms, allowing the user to distribute funds across multiple vouchers; this can be useful for sending multiple amounts to multiple people while only having to go through one validation process, as well as being useful for allowing a user to carry around vouchers in smaller denominations for safety or other purposes [0079]), and
issue a check to the identified user for the second amount of funds (Cucinotta, the voucher can also be made into a check or draft, depending upon the type of transaction and other such circumstances as would be obvious to one of ordinary skill in the art [0077]; if a bank check is inserted, whereby the remote terminal might be able to automatically determine the amount, the user might simply have to confirm that a voucher is to be issued for the amount of the check; in some embodiments where a bank check or other defined-value object is inserted, a voucher might be automatically printed for that amount [0066]).
Cucinotta fails to explicitly disclose 
communicate data to the ticket voucher system that results in the ticket voucher system designating the ticket voucher as redeemed and not thereafter redeemable.
Rowe teaches 
communicate data to the ticket voucher system that results in the ticket voucher system designating the ticket voucher as redeemed and not thereafter redeemable (Rowe, a server (or the like) will preferably update a cashless instrument database to indicate that the ticket has been redeemed [0071]).
Cucinotta discloses a financial services and transaction network including multiple networked validation stations and remote terminals allows users to access a number of financial services and transactions (Cucinotta [Abstract]).  The remote terminals may be located in a casino (Cucinotta [0056]).  In some embodiments, a user indicates a desired service or transaction (Cucinotta [Abstract]).  The user provides any currency or information needed for the selected service, after which the user receives an identifier or transaction voucher (Cucinotta [Abstract]).  The user can take this identifier or voucher to any of the validation stations in order to authenticate the user's identity, if not already authenticated (Cucinotta [Abstract]).  Once the voucher or identifier is activated, the user or a recipient can present the voucher or identifier at any remote terminal to receive funding or otherwise complete the transaction or service (Cucinotta [Abstract]).  Once a voucher has been authenticated, a flag is set in a database that designates the voucher as active (Cucinotta [0070]).  
Rowe teaches a kiosk that can read a cashless instrument, determine one or more corresponding items of merchandise for which the cashless instrument may be redeemed and provide the corresponding item(s) of merchandise (Rowe [Abstract]).  The cashless instrument may be, for example, an ordinary "cash out" ticket, a ticket formed according to the invention, a player loyalty instrument, etc. (Rowe [Abstract]).  A server (or the like) will preferably update a cashless instrument database to indicate that the ticket has been redeemed (Rowe [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the financial services and transaction network including multiple networked validation stations as disclosed by Cucinotta with the method of updating a cashless instrument database to indicate that the ticket has been redeemed as taught by Rowe in order to accurately account of redeemed vouchers.

Regarding Claim 2 (Original):  Cucinotta further discloses wherein the second amount of funds comprises the first amount of funds less any check processing fees (Cucinotta, options that can be displayed to the user in such a situation might include, for example, the ability to charge a transaction to the credit card that will result in a voucher or check being presented for that amount (with the transaction fees being added to the transaction amount, deducted from the voucher amount, or otherwise paid by the user) [0065]).

Regarding Claim 3 (Original):  Cucinotta further discloses wherein a first amount of check processing fees are associated with a first identified user associated with the ticket voucher and a second, different amount of check processing fees are associated with a second, different user associated with the ticket voucher (Cucinotta, in some embodiments, a user may choose to receive multiple vouchers, which can be of different forms, allowing the user to distribute funds across multiple vouchers; this can be useful for sending multiple amounts to multiple people while only having to go through one validation process, as well as being useful for allowing a user to carry around vouchers in smaller denominations for safety or other purposes [0079]; options that can be displayed to the user in such a situation might include, for example, the ability to charge a transaction to the credit card that will result in a voucher or check being presented for that amount (with the transaction fees being added to the transaction amount, deducted from the voucher amount, or otherwise paid by the user) [0065]).

Regarding Claim 4 (Original):  Cucinotta further discloses wherein when executed by the processor, the instructions cause the processor  to issue the check to the identified user responsive to a determination that a check issuance limitation has not been met (Cucinotta, in some embodiments, there can be a limit set on the amount of time that can elapse between the initiation and validation processes, such as a limit of three days or a week; in an embodiment such as a casino where the remote terminals and validation station(s) might be in the same building, the limit can be on the order of hours [0075]).

Regarding Claim 6 (Original):  Cucinotta further discloses, wherein the issued check comprises an electronic check (Cucinotta, as used herein, the term "transaction voucher" or "voucher" is meant to refer to any form, object or indicia of value, credit against future purchases, services, or expenditures, identity, or other information that can be used to allow a validation station to determine the type and/or amount of a requested service or transaction and obtain any information associated therewith; a voucher can take any of a number of various forms, including but not limited to: ... a check [0025]-[0038]); after the necessary information is input, the user can be issued a voucher or voucher identifier; if a voucher is issued, this can take the form of an electronic document, such as a display window or pane, word processing document, image, email message, or other electronic document capable of being printed, downloaded, or otherwise accessed by the user for presentation at a validation station [0072]).

Regarding Claim 7 (Original):  Cucinotta further discloses wherein the ticket voucher comprises a virtual ticket voucher (Cucinotta, as used herein, the term "transaction voucher" or "voucher" is meant to refer to any form, object or indicia of value, credit against future purchases, services, or expenditures, identity, or other information that can be used to allow a validation station to determine the type and/or amount of a requested service or transaction and obtain any information associated therewith; a voucher can take any of a number of various forms, including but not limited to: ... a check [0025]-[0038]); after the necessary information is input, the user can be issued a voucher or voucher identifier; if a voucher is issued, this can take the form of an electronic document, such as a display window or pane, word processing document, image, email message, or other electronic document capable of being printed, downloaded, or otherwise accessed by the user for presentation at a validation station [0072]).

Regarding Claim 8 (Previously Presented):  Cucinotta discloses a system comprising:
a processor (Cucinotta, a validation station 104 such as is shown in the figure can include a computer device such as a standard personal computer 216; the computer 216 can include a processor [0059]); and
a memory device that stores a plurality of instructions (Cucinotta, a validation station 104 such as is shown in the figure can include a computer device such as a standard personal computer 216; the computer device can have access to software allowing the computer to provide, perform, and/or execute various remote validation station functions as described herein; the software, or computer program product, can be embedded in a computer-readable medium as known in the art, which can take any of a number of various forms including, but not limited to, a hard disk, floppy disk, CD-ROM, flash memory, optical disk, DVD, carrier signal, or other such media; the computer 216 can include ... memory, hard disk [0059]) that, when executed by the processor responsive to an occurrence of a withdrawal event, cause the processor to:
responsive to an authorization (Cucinotta, the validation station 104 also can be in communication with a central data system 226, such as may be controlled by, or accessed through, a central server 202 (in this embodiment) or any other master or central control and/or networking system, or any appropriate processing or routing device; a central data system 226, which can include a single data storage device or multiple storage devices, can be used to store data relevant to various transactions conducted across the overall system, including but not limited to customer data, voucher data, amount information, terminal data, validation station data, and any other appropriate data [0061]), from a gaming establishment fund management server, of an amount of funds to withdraw from a gaming establishment account associated with an identified user: 
issue a check to the identified user for the authorized amount of funds (Cucinotta, the voucher can also be made into a check or draft, depending upon the type of transaction and other such circumstances as would be obvious to one of ordinary skill in the art [0077]; if a bank check is inserted, whereby the remote terminal might be able to automatically determine the amount, the user might simply have to confirm that a voucher is to be issued for the amount of the check; in some embodiments where a bank check or other defined-value object is inserted, a voucher might be automatically printed for that amount [0066]).
Cucinotta fails to explicitly disclose 
communicate, to the gaming establishment fund management server, data associated with a reduction of a balance of the gaming establishment account associated with the identified user.
Rowe teaches 
communicate, to the gaming establishment fund management server, data associated with a reduction of a balance of the gaming establishment account associated with the identified user (Rowe, a server (or the like) will preferably update a cashless instrument database to indicate that the ticket has been redeemed [0071]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the financial services and transaction network including multiple networked validation stations as disclosed by Cucinotta with the method of updating a cashless instrument database to indicate that the ticket has been redeemed as taught by Rowe in order to accurately account of redeemed vouchers.

Regarding Claim 9 (Previously Presented):  Cucinotta further discloses wherein the authorized amount of funds comprises a requested amount of funds to be withdrawn from the gaming establishment account associated with the identified user less any check processing fees (Cucinotta, options that can be displayed to the user in such a situation might include, for example, the ability to charge a transaction to the credit card that will result in a voucher or check being presented for that amount (with the transaction fees being added to the transaction amount, deducted from the voucher amount, or otherwise paid by the user) [0065]).

Regarding Claim 10 (Previously Presented):  Cucinotta further discloses wherein a first amount of check processing fees are associated with a first gaming establishment account associated with a first identified user and a second, different amount of check processing fees are associated with a second, different gaming establishment account associated with a second, different identified user (Cucinotta, in some embodiments, a user may choose to receive multiple vouchers, which can be of different forms, allowing the user to distribute funds across multiple vouchers; this can be useful for sending multiple amounts to multiple people while only having to go through one validation process, as well as being useful for allowing a user to carry around vouchers in smaller denominations for safety or other purposes [0079]; options that can be displayed to the user in such a situation might include, for example, the ability to charge a transaction to the credit card that will result in a voucher or check being presented for that amount (with the transaction fees being added to the transaction amount, deducted from the voucher amount, or otherwise paid by the user) [0065]).

Regarding Claim 11 (Previously Presented):  Cucinotta further discloses wherein when executed by the processor, the instructions cause the processor to issue the check to the identified user responsive to a determination that a check issuance limitation has not been met (Cucinotta, in some embodiments, there can be a limit set on the amount of time that can elapse between the initiation and validation processes, such as a limit of three days or a week; in an embodiment such as a casino where the remote terminals and validation station(s) might be in the same building, the limit can be on the order of hours [0075]).

Regarding Claim 13 (Original):  Cucinotta further discloses wherein the issued check comprises an electronic check (Cucinotta, as used herein, the term "transaction voucher" or "voucher" is meant to refer to any form, object or indicia of value, credit against future purchases, services, or expenditures, identity, or other information that can be used to allow a validation station to determine the type and/or amount of a requested service or transaction and obtain any information associated therewith; a voucher can take any of a number of various forms, including but not limited to: ... a check [0025]-[0038]); after the necessary information is input, the user can be issued a voucher or voucher identifier; if a voucher is issued, this can take the form of an electronic document, such as a display window or pane, word processing document, image, email message, or other electronic document capable of being printed, downloaded, or otherwise accessed by the user for presentation at a validation station [0072]).

Regarding Claim 14 (Previously Presented):  Cucinotta further discloses a method of operating a system, the method comprising:
responsive to an occurrence of a ticket voucher redemption event (Cucinotta, a user wishing to engage in a transaction and/or obtain a service using the system will visit a remote terminal; the user can select the service to be provided, such as by selecting from a menu displayed on a display screen; in other embodiments, the user may select a service by simply inserting an appropriate object, such as a credit card, check, or cash into the machine, which can determine the type and/or validity of the object, and can determine relevant services that can be provided to the user based on the inserted object [0064]):
identifying, by a processor, a user associated with a ticket voucher (Cucinotta, the user can provide the validation station with any appropriate identifying articles or information useful in authenticating the identity of the user 312 as discussed herein, such as a driver's license, social security number, and/or passport [0065]) issued by a ticket voucher system associated with a gaming establishment (Cucinotta, if a remote terminal is located in a casino then the terminal might contain a receiving device capable of accepting chips, slot tickets, or other "currency" of that casino [0056]),
determining, by the processor and based on data received from the ticket voucher system, a first amount of funds associated with the ticket voucher (Cucinotta, the validation station 104 also can be in communication with a central data system 226, such as may be controlled by, or accessed through, a central server 202 (in this embodiment) or any other master or central control and/or networking system, or any appropriate processing or routing device; a central data system 226, which can include a single data storage device or multiple storage devices, can be used to store data relevant to various transactions conducted across the overall system, including but not limited to customer data, voucher data, amount information, terminal data, validation station data, and any other appropriate data [0061]),
determining, by the processor and based on the first amount of funds associated with the ticket voucher, a second amount of funds (Cucinotta, in some embodiments, a user may choose to receive multiple vouchers, which can be of different forms, allowing the user to distribute funds across multiple vouchers; this can be useful for sending multiple amounts to multiple people while only having to go through one validation process, as well as being useful for allowing a user to carry around vouchers in smaller denominations for safety or other purposes [0079]), 
issuing a check to the identified user for the second amount of funds (Cucinotta, the voucher can also be made into a check or draft, depending upon the type of transaction and other such circumstances as would be obvious to one of ordinary skill in the art [0077]; if a bank check is inserted, whereby the remote terminal might be able to automatically determine the amount, the user might simply have to confirm that a voucher is to be issued for the amount of the check; in some embodiments where a bank check or other defined-value object is inserted, a voucher might be automatically printed for that amount [0066]).
Cucinotta fails to explicitly disclose 
communicating data to the ticket voucher system that results in the ticket voucher system designating the ticket voucher as redeemed and not thereafter redeemable.
Rowe teaches 
communicating data to the ticket voucher system that results in the ticket voucher system designating the ticket voucher as redeemed and not thereafter redeemable (Rowe, a server (or the like) will preferably update a cashless instrument database to indicate that the ticket has been redeemed [0071]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the financial services and transaction network including multiple networked validation stations as disclosed by Cucinotta with the method of updating a cashless instrument database to indicate that the ticket has been redeemed as taught by Rowe in order to accurately account of redeemed vouchers.

Regarding Claim 15 (Original):  Cucinotta further discloses wherein the second amount of funds comprises the first amount of funds less any check processing fees (Cucinotta, options that can be displayed to the user in such a situation might include, for example, the ability to charge a transaction to the credit card that will result in a voucher or check being presented for that amount (with the transaction fees being added to the transaction amount, deducted from the voucher amount, or otherwise paid by the user) [0065]).

Regarding Claim 16 (Original):  Cucinotta further discloses wherein a first amount of check processing fees are associated with a first identified user associated with the ticket voucher and a second, different amount of check processing fees are associated with a second, different user associated with the ticket voucher (Cucinotta, in some embodiments, a user may choose to receive multiple vouchers, which can be of different forms, allowing the user to distribute funds across multiple vouchers; this can be useful for sending multiple amounts to multiple people while only having to go through one validation process, as well as being useful for allowing a user to carry around vouchers in smaller denominations for safety or other purposes [0079]; options that can be displayed to the user in such a situation might include, for example, the ability to charge a transaction to the credit card that will result in a voucher or check being presented for that amount (with the transaction fees being added to the transaction amount, deducted from the voucher amount, or otherwise paid by the user) [0065]).

Regarding Claim 17 (Original):  Cucinotta further discloses issuing the check to the identified user responsive to a determination that a check issuance limitation has not been met (Cucinotta, in some embodiments, there can be a limit set on the amount of time that can elapse between the initiation and validation processes, such as a limit of three days or a week; in an embodiment such as a casino where the remote terminals and validation station(s) might be in the same building, the limit can be on the order of hours [0075]).

Regarding Claim 19 (Original):  Cucinotta further discloses wherein the issued check comprises an electronic check (Cucinotta, as used herein, the term "transaction voucher" or "voucher" is meant to refer to any form, object or indicia of value, credit against future purchases, services, or expenditures, identity, or other information that can be used to allow a validation station to determine the type and/or amount of a requested service or transaction and obtain any information associated therewith; a voucher can take any of a number of various forms, including but not limited to: ... a check [0025]-[0038]); after the necessary information is input, the user can be issued a voucher or voucher identifier; if a voucher is issued, this can take the form of an electronic document, such as a display window or pane, word processing document, image, email message, or other electronic document capable of being printed, downloaded, or otherwise accessed by the user for presentation at a validation station [0072]).

Regarding Claim 20 (Original):  Cucinotta further discloses wherein the ticket voucher comprises a virtual ticket voucher (Cucinotta, as used herein, the term "transaction voucher" or "voucher" is meant to refer to any form, object or indicia of value, credit against future purchases, services, or expenditures, identity, or other information that can be used to allow a validation station to determine the type and/or amount of a requested service or transaction and obtain any information associated therewith; a voucher can take any of a number of various forms, including but not limited to: ... a check [0025]-[0038]).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cucinotta, in view of Rowe, and further in view of Understein, US 2014/0365369 A1 (hereinafter Understein).

Regarding Claim 5 (Original):  Cucinotta, as modified, discloses the invention as recited above.  Cucinotta, as modified, fails to explicitly disclose wherein a first identified user associated with the ticket voucher is associated with a first check issuance limitation and a second user associated with the ticket voucher is associated with a second, different check issuance limitation.
Understein teaches wherein a first identified user associated with the ticket voucher is associated with a first check issuance limitation and a second user associated with the ticket voucher is associated with a second, different check issuance limitation (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit limits have been set for the individual, where other financial institutions or credit cards can consult or "ping" the account restricted provisions before issuing funding or credit; the account administrator can provide a central location where an individual can self-impose spending limits or spending limits for certain types of transactions (e.g., gaming, adult digital media, etc.), and any credit card, or financial institution or funding source would be required to electronically check the account administrator and/or its database before issuing funding or credit [0006]).
Cucinotta discloses a financial services and transaction network including multiple networked validation stations and remote terminals allows users to access a number of financial services and transactions (Cucinotta [Abstract]).  The remote terminals may be located in a casino (Cucinotta [0056]).  In some embodiments, a user indicates a desired service or transaction (Cucinotta [Abstract]).  The user provides any currency or information needed for the selected service, after which the user receives an identifier or transaction voucher (Cucinotta [Abstract]).  The user can take this identifier or voucher to any of the validation stations in order to authenticate the user's identity, if not already authenticated (Cucinotta [Abstract]).  Once the voucher or identifier is activated, the user or a recipient can present the voucher or identifier at any remote terminal to receive funding or otherwise complete the transaction or service (Cucinotta [Abstract]).  In some embodiments, a user may choose to receive multiple vouchers, which can be of different forms, allowing the user to distribute funds across multiple vouchers (Cucinotta [0079]).  This can be useful for sending multiple amounts to multiple people while only having to go through one validation process, as well as being useful for allowing a user to carry around vouchers in smaller denominations for safety or other purposes (Cucinotta [0079]).
In related art, Understein teaches wherein a payment account is administered with access restrictions using a payment system (Understein [Abstract]).  Once the payment account is established, a consumer can request a payment of funds from the payment account to enter into a transaction (Understein [Abstract]).  The transaction is identified, and account restrictions based on characteristics of the transaction are accessed (Understein [Abstract]).  Payment is effected according to parameters of the transaction and subject to the account restrictions (Understein [Abstract]).  The system and method have applications in casino gambling, use restrictions relating to Government subsidies, personal budgets and spending behavior, etc. (Understein [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the financial services and transaction network including multiple networked validation stations as disclosed by Cucinotta with the inclusion of restrictions using a payment system as taught by Understein in order to comply with government restrictions or self-imposed spending restrictions.

Regarding Claim 12 (Previously Presented):  Cucinotta, as modified, discloses the invention as recited above.  Cucinotta, as modified, fails to explicitly disclose wherein a first gaming establishment account associated with a first identified user is associated with a first check issuance limitation and a second, different gaming establishment account associated with a second, different identified user is associated with a second, different check issuance limitation.
Understein teaches wherein a first gaming establishment account associated with a first identified user is associated with a first check issuance limitation and a second, different gaming establishment account associated with a second, different identified user is associated with a second, different check issuance limitation (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit limits have been set for the individual, where other financial institutions or credit cards can consult or "ping" the account restricted provisions before issuing funding or credit; the account administrator can provide a central location where an individual can self-impose spending limits or spending limits for certain types of transactions (e.g., gaming, adult digital media, etc.), and any credit card, or financial institution or funding source would be required to electronically check the account administrator and/or its database before issuing funding or credit [0006]).
As recited above with respect to claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the financial services and transaction network including multiple networked validation stations as disclosed by Cucinotta with the inclusion of restrictions using a payment system as taught by Understein in order to comply with government restrictions or self-imposed spending restrictions.

Regarding Claim 18 (Original):  Cucinotta, as modified, discloses the invention as recited above.  Cucinotta, as modified, fails to explicitly disclose wherein a first identified user associated with the ticket voucher is associated with a first check issuance limitation and a second user associated with the ticket voucher is associated with a second, different check issuance limitation.
Understein teaches wherein a first identified user associated with the ticket voucher is associated with a first check issuance limitation and a second user associated with the ticket voucher is associated with a second, different check issuance limitation (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit limits have been set for the individual, where other financial institutions or credit cards can consult or "ping" the account restricted provisions before issuing funding or credit; the account administrator can provide a central location where an individual can self-impose spending limits or spending limits for certain types of transactions (e.g., gaming, adult digital media, etc.), and any credit card, or financial institution or funding source would be required to electronically check the account administrator and/or its database before issuing funding or credit [0006]).
As recited above with respect to claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the financial services and transaction network including multiple networked validation stations as disclosed by Cucinotta with the inclusion of restrictions using a payment system as taught by Understein in order to comply with government restrictions or self-imposed spending restrictions.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715